—Determination of respondent New York State Racing and Wagering Board, Division of Harness Racing ("the Board”), dated October 9, 1992, which, after a hearing, suspended the petitioner’s harness trainer license for fifteen days, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County, Bruce McM. Wright, J., entered January 19, 1993), is dismissed, without costs.
*482The Board’s determination, rendered after a full evidentiary hearing, that petitioner violated rule 4119.11 (b) of the New York State Racing and Wagering Board, Division of Harness Racing (9 NYCRR 4119.11 [b]), requiring a licensee to submit to a urine test if directed by the Presiding Judge at the raceway was supported by substantial evidence.
Nor did the Board err in rejecting petitioner’s contention that he was not timely notified of the deadline and that he had unsuccessfully attempted to comply therewith. It was within the province of the Board to evaluate the credibility of the witnesses at the hearing, and, in this instance, reject the petitioner’s evidence. Concur—Murphy, P. J., Kupferman, Ross and Rubin, JJ.